Citation Nr: 0005731	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-36 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a chondromalacia 
of the left knee, post-operative status with bone grafting, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating from 10 percent for a 
right knee disability, post-operative status with bone 
grafting, for the period prior to February 19, 1997. 

3.  Entitlement to an increased rating from 20 percent for a 
right knee disability, post-operative status with bone 
grafting, for the period beginning October 1, 1997.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
February 1987.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's claim seeking 
entitlement to an increased rating from 10 percent disabling 
for a right knee disability, post-operative status with bone 
grafting, and from an April 1997 rating decision which 
granted the veteran an increased rating to 10 percent 
disabling for chondromalacia of the left knee, post-operative 
status with bone grafting.  In October 1997, the RO granted 
the veteran an increased rating for his right knee disability 
to 20 percent disabling and for his left knee disability to 
20 percent disabling, with both increases taking effect 
October 1, 1997.  The veteran continued his appeal.  

It is noted that the veteran had been granted a temporary 
total evaluation for both his left knee and right knee 
disabilities for the period from February 19, 1997 through 
September 30, 1997.  With this in mind, the issues in 
appellate status are: entitlement to an increased rating for 
a chondromalacia of the left knee, post-operative status with 
bone grafting, from 20 percent disabling; entitlement to an 
increased rating from 10 percent for a right knee disability, 
post-operative status with bone grafting, for the period 
prior to February 19, 1997; and entitlement to an increased 
rating from 20 percent for a right knee disability, post-
operative status with bone grafting, for the period beginning 
October 1, 1997.  

It is noted that in the veteran's September 1996 substantive 
appeal, he asserted that he had pain in his back while on 
active duty.  Accordingly, the claim of entitlement to 
service connection for a back disability is referred to the 
RO for appropriate action.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the record does not adequately 
reveal the current state of the veteran's service-connected 
disability, fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination.  Goss v. 
Brown, 9 Vet.App. 109, 114 (1996).  

Regarding the veteran's left knee, a VA hospitalization 
record from October 1999 shows that the veteran was 
hospitalized for 3 days.  It notes that the veteran was 
kicked in the left knee, sustaining a fracture to his left 
lateral tibial plateau, and that he underwent an operation to 
treat such fracture.  In its October 1999 supplemental 
statement of the case, the RO discussed such record, and 
noted that the veteran was treated for an intercurrent injury 
to the left knee with no evidence of permanent aggravation of 
the chronic condition.  

Notwithstanding the RO's statement to the contrary, it is not 
clear if the veteran's service-connected left knee condition 
worsened as a result of his fracture to the left lateral 
tibial plateau.  He has not had a VA examination after such 
injury.  Accordingly, the veteran's claim must be remanded 
for another VA examination that discusses whether the 
veteran's service-connected left knee disability has 
increased in severity due to his being kicked in the left 
knee. 

Regarding the veteran's right knee, in its January 1999 
remand, the Board asked "does the veteran have arthritis of 
the right knee and/or the left knee?"  In answer to that 
question, the examiner from the veteran's July 1999 VA 
examination wrote that he could not determine whether the 
veteran had arthritis, but that he was going to order x-rays 
that would answer that question.  The x-ray report from July 
1999 provided an impression of status post patellar resection 
bilaterally with bone grafting and reconstruction with no 
significant interval change.  It also noted that there was 
mild peaking of the tibial spines and no significant joint 
space narrowing.  

The Court has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

The July 1999 VA examination and x-ray report did not provide 
an answer to the question that the Board posed regarding 
whether the veteran had arthritis or not.  It might be 
apparent to a physician from the July 1999 x-ray report 
whether or not the veteran has arthritis of the knees or not, 
but it is not apparent to a non-physician.  Accordingly, 
pursuant to Stegall, the veteran's claim for an increased 
rating of the right knee from 20 percent for the period 
beginning October 1, 1997, must be remanded in order to 
determine whether he has arthritis of the right knee or not.  

In a recent opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998).  

As noted in the introduction, there are two separate claims 
in appellate status regarding the veteran's claim for an 
increased rating for a right knee disability: one is an 
increased rating from 10 percent for the period prior to 
February 19, 1997, and the other is an increased rating from 
20 percent for the period beginning October 1, 1997.  As has 
been discussed, the veteran's claim for an increased rating 
for a right knee disability from 20 percent for the period 
beginning October 1, 1997, needs to be remanded in order to 
determine whether the veteran has arthritis of the right knee 
or not.  

For the reasons described below, the veteran's claim for an 
increased rating from 10 percent for a right knee disability 
for the period prior to February 19, 1997, must also be 
remanded.  This is because in September 1996, the veteran was 
diagnosed with degenerative joint disease of the knees, and 
in February 1997, the veteran was diagnosed with 
osteoarthritis of the right and left patellofemoral joints.  
Pursuant to VAOPGCPREC 09-98 (August 14, 1998), the veteran 
is only entitled to a separate rating for arthritis of the 
knee based on x-ray findings of arthritis of the knee and 
painful motion.  The findings from September 1996 and 
February 1997 do not seem to be based on x-ray findings.  
Still, they legitimately raise the question of whether the 
veteran had arthritis of the right knee at that time, in 
which case the veteran would be entitled to a separate rating 
for arthritis.  For that reason, the veteran's claim for an 
increased rating for a right knee disability for the period 
prior to February 19, 1997, must also be remanded for a VA 
examination.

Pursuant to the General Counsel opinions at VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998), when 
the RO rates the veteran's knee disabilities, the RO must 
determine whether the veteran is entitled to a separate 
ratings for arthritis of the knees.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records that have not 
already been associated with the claims 
folder.  The RO should specifically 
obtain all VA outpatient treatment 
records after October 1999. 

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left and right knee 
disabilities.  The examiner should 
provide diagnoses of all disorders of the 
veteran's left and right knees.  Such 
tests as the examining physician deems 
appropriate should be performed.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

b.  What is the range of motion of 
the veteran's right knee in terms of 
flexion and extension?

c.  Does the veteran have 
subluxation or lateral instability 
of the left knee, and if he does, 
can such subluxation or lateral 
instability be described as slight, 
moderate, or severe?  

d.  Does the veteran have 
subluxation or lateral instability 
of the right knee, and if he does, 
can such subluxation or lateral 
instability be described as slight, 
moderate, or severe?

e.  Does the veteran have arthritis 
of the left knee (in answering such 
question the examiner should comment 
on whether there are x-ray findings 
of arthritis of the left knee; the 
examiner should also comment on the 
finding from September 1996 showing 
degenerative joint disease of the 
knees and the finding from February 
1997 showing osteoarthritis of the 
left patellofemoral joint)?

f.  Does the veteran have arthritis 
of the right knee (in answering such 
question the examiner should comment 
on whether there are x-ray findings 
of arthritis of the right knee; the 
examiner should also comment on the 
finding from September 1996 showing 
degenerative joint disease of the 
knees and the finding from February 
1997 showing osteoarthritis of the 
right patellofemoral joint)?

g.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

h.  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

i.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

j.  Does pain significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

For all of the above questions regarding 
the veteran's left knee, the examiner 
should separate out to the degree 
possible all symptomatology stemming from 
the fracture of the veteran's left 
lateral tibial plateau and all 
symptomatology stemming from the 
veteran's service-connected 
chondromalacia of the left knee, post-
operative status with bone grafting.  

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  After the development requested above 
has been completed, the RO should 
readjudicate the appellant's claim for an 
increased rating for chondromalacia of 
the let knee, post-operative status with 
bone grafting, as well as the claims for 
an increased rating for a right knee 
disability, post-operative status with 
bone grafting from 10 percent for the 
period prior to February 19, 1997, and 
from 20 percent for the period beginning 
October 1, 1997, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In so doing, the RO should consider 
whether the veteran is entitled to a 
separate rating for arthritis and should 
also consider the Office of the General 
Counsel opinions VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 
1998).  In the event that the claim on 
appeal is not resolved to the 
satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





